Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS(s) filed 5/14/20 and 10/12/21 have been considered by the examiner.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “modulation mapping, layer mapping, … and generation of a complex-valued time 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wherein the first portion of the modulator components applies a first part of modulation functions to the information data carried by the uplink signal at the gateway, while the second portion of the modulator components applies a second part of modulation functions to the information data at the satellite to generate said down-link signal for transmitting it to the user terminal, 15wherein said first portion of the components of said distributed regenerative modulator performs specific signal processing operations, which are only suitable for processing a waveform of a specific type, and wherein said second portion of the components of said distributed regenerative modulator performs only general signal processing operations which do not depend on the waveform used for modulation” in claim 1- the generic placeholders are the terms “first portion” and “second portion”;
“another set of system components performing predetermined operations” in claim 4 – the generic placeholder is “another set of system components”; and
“the first portion of components that provide: mode adaptation, stream adaptation, forward error correction (FEC) encoding, interleaving bits and symbols, framing,WO 2019/092694PCT/IL2018/051155 - 28 - providing references by pilot signals, header signaling, mapping k bits to one of 2k constellation points, and scrambling; and the second portion of components that provide shaping of a signal indicative of the information data” in claim 17 – the generic placeholders are “first portion” and “second portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10, 17-19, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the limitations “the intermediate information rate” and “the specific first portion” lack an antecedent basis.
In claim 3, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “low number” and “low rate” are therefore indefinite.
In claim 10, the limitations “said distributed regenerative demodulator” and “said high data rate link modulator” lack an antecedent basis.
In claim 17, the limitations “mode adaptation, stream adaptation … and scrambling” are not sufficiently interconnected and hence, the claim is indefinite.  
In claim 18, the limitations “the information packets or Transport Stream (TS) packets”, “the baseband frame”, and “the information data bits” lack an antecedent basis.  The limitation “the bits” (line 14) lacks a clear antecedent basis, i.e., it is not clear which bits of the previously recited “the information data bits and control bits” and “redundancy bits” it refers to. Also, the recited elements of claim 18 are not sufficiently interconnected rendering the claim indefinite.
In claim 19, the limitations “the signal,” “the required waveform,” “the sampling rate,” “the signal central frequency,” “the DC bias,” and “the I and Q signals” lack an antecedent basis.  Also, the recited elements of claim 19 are not sufficiently interconnected rendering the claim indefinite.
In claim 26, the recited specific operations are not sufficiently interconnected rendering the claim indefinite.
In claim 27, the recited specific operations are not sufficiently interconnected rendering the claim indefinite.
In claim 28, the limitation “the complex-valued modulation symbols” lacks an antecedent basis, and the limitation “the complex-valued symbols” lacks a clear antecedent basis, i.e., it is not clear which symbols of the previously recited “complex-valued symbols” (line 23) and “complex-valued symbols” (line 25) it refers to.  Also, the recited specific operations are not sufficiently interconnected rendering the claim indefinite.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as shown in Fig. 2 of Applicant’s drawings (“AAPA”) and Gopal et al., US 2016/0037434, (“Gopal”).
Independent Claims
	Regarding independent claim 1, the AAPA teaches in Fig. 2 and its corresponding written description in Applicant’s specification the claimed limitations “A system for regenerative satellite communications between a gateway (Gateway 21) of a terrestrial communication network and a user terminal (terminal 23) via a communications satellite (satellite 22) for transmitting a downlink signal in a forward link from the communications satellite to the 5user terminal (Information Signal), said downlink signal being indicative of information data carried by an uplink signal received at the communications satellite from the gateway (High Rate Signal), the system comprising a distributed regenerative modulator (high data rate link modulator 210 and any one of the elements shown included in satellite 22, e.g. filter IMUX 223, multiplier 221, etc.) including a first portion (high data rate link modulator 210) of modulator components arranged at the gateway, and a second portion (any one of the elements shown included in satellite 22, e.g. filter IMUX 223, multiplier 221, etc.) of modulator components arranged at the communications satellite;  
10wherein the first portion of the modulator components applies a first part of modulation functions to the information data carried by the uplink signal at the gateway (modulation functions performed by high date rate link modulator 210, see also page 4 of applicant’s specification beginning at line 22), while the second portion of the modulator components applies a second part of modulation functions to the information data at the satellite to generate said down-link signal for transmitting it to the user terminal ( functions performed by any one of the elements shown included in satellite 22, e.g. filter IMUX 223, multiplier 221, etc.; see also, page 4 of applicant’s specification beginning at line 22), 
15wherein said first portion of the components of said distributed regenerative modulator performs specific signal processing operations, which are only suitable for processing a waveform of a specific type (the limitation “specific signal processing operations” is broadly interpreted to read on the functions performed by high data rate link modulator 210; however, see below), and wherein said second portion of the components of said distributed regenerative modulator performs only general signal processing operations which do not depend on the waveform used for modulation (the limitation “general signal processing operations” is also broadly interpreted to read on e.g., the functions performed by frequency up-converter 225 since the operations of frequency up-converter 225 do not depend on a waveform used for modulation; however, see below).”
While the broadly recited limitations “specific signal processing operations” and “general signal processing operations” are deemed to be taught by the AAPA, these limitations are more explicitly taught by Gopal.
Gopal teaches that within a satellite communication system, the System Controller may be implemented as specific functions operating in the NOC and the Gateways, see paragraph no. 0049.  Gopal’s specific functions read on the limitation “specific signal processing operations” since these specific functions are implemented in a gateway.  Gopal also teaches that within a satellite communication system, a general purpose computer for lower data rate control functions and management functions may be implemented in a satellite in an SDSN, see paragraph no. 0033.  Gopal’s general purpose computer reads on the limitation “general signal processing operations” since the general purpose computer is implemented in a satellite.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA by incorporating the teachings of Gopal to take advantage of the many benefits disclosed by Gopal such as to employ simplified network hardware in the satellite while maintaining flexibility and continued control plane improvements in ground-based system controller software, as suggested by Gopal in paragraph no. 0013.
Regarding independent claim 20, this independent claim is a corresponding method claim of system claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
				Dependent Claims
Regarding claims 2-3, the wherein clause limitations recited in each claim are deemed nothing more than an intended use or purpose and as such, are not given any patentable weight, see MPEP 2103, section IC, entitled “Review the Claims.”  However, assuming arguendo that these wherein clause limitations are to be given patentable weight, these limitations are deemed to logically follow from the structural modification of the AAPA and Gopal.
	Regarding claim 4, see AAPA, Fig. 2 in which the limitation “another set of system components” reads on e.g., the filter IMUX 223 included in the satellite 22.
	Regarding claim 5, see AAPA, Fig. 2 in which the limitation “a combination of a configurable hardware and software” reads on, e.g., frequency up-converter 225.
	Regarding claim 15, the AAPA (Fig. 2) further teaches “a frequency up-converter” (frequency up-converter 225) and a “high-power amplifier” (AMP 226).  In this claim, the “second portion” would read on e.g., frequency down-converter 221.
	Regarding claim 16, see Fig. 2 of the AAPA for “an IMUX” (filter IMUX 223) and “OMUX” (OMUX filter 227).
Claims 6-10, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Gopal as applied to claims 1, 4, 20 above, and further in view of Lee et al., US 2017/0324468 (“Lee”).
	Regarding claims 6 and 21, the AAPA teaches “a 5high data rate link communication modulator (modulator 210) arranged at the gateway” and “is configured for generating said uplink signal” as recited in claim 6 and similarly recited in claim 21.
However, the AAPA does not teach that the modulator is “downstream of said first portion of components” since the modulator 210 of the AAPA is interpreted as the “first portion of components.”
	Lee teaches in Fig. 5 that a modulator 506 is arranged at a gateway 502 downstream of a FEC encoder 504 where the FEC encoder 504 is analogous to the claimed “first portion of components.”  Hence, Lee teaches the limitations of claims 6 and 21.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the teachings of Lee in order to encode an uplink signal prior to modulation, thereby minimizing intersymbol interference as is known in the art.
	Regarding claim 7, the AAPA teaches in Fig. 2 “a frequency down-converter configured to down-convert the uplink signal 10into an intermediate frequency (IF) signal (frequency down-converter 221); and a high data rate link demodulator arranged downstream of the frequency down-converter, which is configured for demodulating the IF signal and switching it to baseband (high data rate link demodulator 229).”
	Regarding claim 8, the AAPA teaches in Fig. 2 “wherein said 15second portion (frequency up-converter 225) of the components of said distributed regenerative modulator is arranged downstream of said high data rate link demodulator (demodulator 229).”
	Regarding claim 9, the AAPA teaches “further configured for receiving a downlink signal in a backward link from the communications satellite to the gateway, said downlink signal being indicative of information data carried 20by an uplink signal received at the communications satellite from the user terminal (see Fig. 2), the system further comprising a high data rate link communication demodulator arranged at the gateway upstream of said first portion of components, and is configured for receiving a downlink signal from the satellite in the backward link (a high data rate link communication demodulator is inherent in the gateway 21 of Fig. 2 since the gateway receives a downlink signal from the satellite 22 modulated by a high data rate link modulator in the satellite).”  See also paragraph no. 0024 of Lee which teaches that a gateway 108 includes a demodulator.
	Regarding claim 10, the AAPA teaches “wherein said 25second portion of the components of said distributed regenerative demodulator is arranged upstream of said high data rate link modulator (see Fig. 2, frequency up-converter 225 which reads on “said second portion”).”
	Regarding claim 22, see Fig. 2 of the AAPA in which the “second part of modulation functions” reads on the functions of frequency up-converter 225.
	Regarding claim 23, the AAPA teaches in Fig. 2, “frequency up-converting the intermediate frequency signal to a carrier frequency (frequency up-converter 225); and amplifying the up-converted signal (AMP 226)”	but fails to teach “after said applying of the second part of 25modulation functions” since in the AAPA, the functions of the frequency up-converter 225 were interpreted to read on the “second part of modulation functions.”  However, this distinction between the AAPA and claim 23 is deemed nothing more than a duplication of parts/steps since adding a second frequency up-converter after the first frequency up-converter 225 would meet the limitations of claim 23.  And such a duplication of parts has been held to be unpatentable absent new and unexpected results, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04.
Regarding claim 24, see Fig. 2 of the AAPA.
	Regarding claim 25, see Fig. 2 of the AAPA in which a “high data rate link communication demodulator” at the gateway is inherent in the gateway 21 of Fig. 2 since the gateway 21 must receive and demodulate downlink signals received from the satellite 22.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Gopal as applied to claim 4 above, and further in view of Dave et al., US 8,832,534, (“Dave”).
Regarding claim 11, the AAPA does not teach but Dave teaches “a DVB-S2/S2X link communication modulator arranged at the gateway downstream of said first portion of components, and is configured for generating said uplink signal” (see Fig. 3 and col. 9, lines 20-25 which teaches a DVB-S2 modulator 325 at gateway 115-a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the teachings of Dave to enable the transmission of signals according to the well known DVB-S2 specification, thereby increasing the flexibility of the satellite communication system by using well known data transmission formats.
Regarding claim 12, the AAPA teaches a “frequency down-converter” (Fig. 2, down-converter 221) but fails to teach a “DVB-S2/S2X link demodulator.”  Rather, the AAPA teaches a high data rate link demodulator 229.
Lee teaches a DVB-S2 demodulator in the satellite 105 since the gateway 115-a uses a DVB-S2 modulator 325 to transmit signals to the satellite 105.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the additional teachings of Dave to enable the reception of signals according to the well known DVB-S2 specification, thereby increasing the flexibility of the satellite communication system by using well known data transmission formats.
Regarding claim 13, these limitations are deemed to logically follow from the above modification with regard to claim 12.  The “said second portion” would read on frequency up-converter 225.
Regarding claim 14, the AAPA teaches “receiving a downlink signal in a backward link” (see Fig. 2) and the wherein clause limitations are deemed to logically follow from the above modification with regard to claim 12.  The “said second portion” would read on frequency down-converter 221.
Claims 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Gopal as applied to claims 1, 22 above, and further in view of Arapoglou et al., US 2017/0149493, (“Arapoglou”) and Muhammad et al., US 10,312,940, (“Muhammad”).
Regarding claims 17 and 26, the AAPA  teaches “the second portion of components that provide shaping of a signal indicative of the information data” (e.g., any one of the components 225, 226 shown in Fig. 2 reads on the “second portion”) but does not teach “wherein the distributed modulator includes:  30the first portion of components that provide: mode adaptation, stream adaptation, forward error correction (FEC) encoding, interleaving bits and symbols, framing,WO 2019/092694PCT/IL2018/051155 - 28 - providing references by pilot signals, header signaling, mapping k bits to one of 2k constellation points, and scrambling.”
Arapoglou teaches in Fig. 11 and its respective written description “stream adaptation, forward error correction (FEC) encoding, interleaving bits and symbols, framing,WO 2019/092694PCT/IL2018/051155 - 28 - providing references by pilot signals, header signaling, mapping k bits to one of 2k constellation points, and scrambling.”  Arapoglou does not teach “mode adaptation.”
Muhammad teaches in Fig. 8 mode adaptation 111 included in a transmission apparatus 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the teachings of Arapoglou and Muhammad to improve the communication of signals between the gateway and the satellite by using well known modulation components.  In addition, such a modification is deemed nothing more than an art-recognized alternative means of modulating a signal without producing any new and unexpected results.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Gopal as applied to claim 1 above, and further in view of Arapoglou.
Regarding claim 18, the AAPA does not teach but Arapoglou teaches in Fig. 11 “wherein said first portion of the components includes: 
a packet/TS processor configured to receive the information packets or Transport Stream (TS) packets, and to organize them (stream adaptation 1110); 
a BBFRAME processor configured to build the baseband frame, which is the 10frame of bits to be transmitted, which comprises of the information data bits and control bits (BB Scrambler 1112); 
a LDPC/Turbo Encoder associated with a BCH Encoder, configured to encode the data with a Forward Error Correction code by adding redundancy bits (LDPC Encoder 1122); 
an interleaver configured to change the order of the bits (Bit Interleaver 1123);  
15a mapper configured to map the bits into symbols (Mapping 1130); and 
a framer associated with a spread scrambler configured to arrange the symbols into frames adding additional symbols for control and synchronization purposes and to scramble the data by multiplying the symbols by a pseudo-random complex sequence (PL Framing 1140).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the teachings of Arapoglou to improve the communication of signals between the gateway and the satellite by using well known modulation components.  In addition, such a modification is deemed nothing more than an art-recognized alternative means of modulating a signal without producing any new and unexpected results.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Gopal as applied to claim 20 above, and further in view of  Muhammad and the NPL article entitled “Implementation and Testing of the Protected Tactical Waveform (PTW)” by Brian J. Wolf and Jacob C. Huang (“Wolf”).
The AAPA does not teach but Muhammad teaches “said specific operations include High-Level Data Control (HDLC) framing, bit covering, low-density parity-check (LDPC), mapping, Symbol MUX and time permutations” (see Fig. 8 and its respective written description – note that “bit covering” is taught by e.g., BB Scrambler 113) as recited in claim 27.
Muhammad does not teach that these specific operations are based on “a Protected Tactical Waveform (PTW) scheme” as recited in claim 27.
Wolf teaches such a PTW scheme, see the title and page 1 (I. Introduction) of the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the teachings of Muhammad and Wolf to improve the communication and security of signals between the gateway and the satellite by using well known modulation components and known secure waveform schemes.  In addition, such a modification is deemed nothing more than an art-recognized alternative means of modulating a signal without producing any new and unexpected results.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Gopal as applied to claim 20 above, and further in view of Applicant’s Admitted Prior Art on page 21 of Applicant’s specification (“AAPA-1”).
The AAPA does not teach but AAPA-1 teaches “wherein said first part of modulation functions includes specific operations based on a Long Term Evolution (LTE) physical layer with a downlink shared channel (DL), wherein said specific operations include: scrambling, modulation mapping of scrambled bits to generate complex-valued symbols, layer mapping of the complex-valued modulation symbols onto one or several transmission 25layers, transform precoding to generate complex-valued symbols, precoding of the complex-valued symbols, mapping of precoded complex-valued symbols to resource elements, and generation of a complex-valued time-domain OFDMA signal for each antenna port” (see page 21 of Applicant’s specification which acknowledges that these LTE operations are known per se in 3GPP TS 36.201 and other related specifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the teachings of AAPA-1 to improve the communication of signals between the gateway and the satellite by using well known modulation components.  In addition, such a modification is deemed nothing more than an art-recognized alternative means of modulating a signal without producing any new and unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414